Citation Nr: 1443925	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-00 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for colon cancer.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board previously considered this issue and remanded it to the Agency of Original Jurisdiction (AOJ) in November 2012.  The paper claims file and more than 4,000 pages in Virtual VA and the Veterans Benefits Management System (VBMS) were reviewed.

In January 2011, the Veteran requested a DRO hearing, which was scheduled in December 2011.  He did not report to this hearing.  In his December 2011 substantive appeal, the Veteran requested a videoconference hearing, which was scheduled in April 2012.  He also did not report to this hearing.  In neither case was good cause shown for the failure to appear.  As such, no further hearing action is required, as the request is deemed withdrawn.  See 38 C.F.R. §§ 20.700, 20.704(d).  

This matter was previously before the Board in November 2012.  


FINDINGS OF FACT

The weight of the evidence shows that the Veteran's colon cancer first manifested, and was diagnosed, many years after service; the weight of the evidence is against a finding that it is related to service, to include alleged herbicide exposure.


CONCLUSION OF LAW

The criteria to establish service connection for colon cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2013).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran was provided full notice with regard to his service connection claim in August 2010, prior to the initial adjudication.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a).

Regarding the duty to assist, all pertinent, identified records have been obtained and considered.  Pursuant to the Board's remand directives, in December 2012 the AOJ sent the Veteran a letter asking him to provide further details regarding his active service, in particular, the dates in which he served off the coast of Vietnam, his ship was docked in Vietnam, and he was physically present in Vietnam.  The Veteran did not respond to this letter.  The AOJ, though, did contact the Veteran in March 2013 regarding this information, and determined in June 2013 that insufficient data was provided for a Joint Service Records Research Center (JSRRC) request.  Additionally, the AOJ obtained copies of outstanding treatment VA records from 1995 forward, the Veteran's service personnel records, and records related to his claim for Social Security Administration disability benefits.  

A VA examination was not provided in this case.  In this regard, VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

Here, the file contains no medical evidence suggesting that the current colon cancer is attributable to service.  Moreover, the Veteran's lay statements, indicating an onset of this disease in 2010, fail to demonstrate continuity of symptomatology.  No other evidence suggests a relationship to service.  Accordingly, even the low threshold under McLendon has not been met here and VA's duty to provide a VA examination has not been triggered.   See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), 3.326; McLendon, 20 Vet. App. 79, 81-82 (2006).

The AOJ fully complied with the remand directives, and no further remand is needed.  VA has satisfied its duties to inform and assist with respect to this claim.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.

II.  Analysis

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service connection, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran was diagnosed with colon cancer in February 2010, as shown by his VA treatment records.  He believes that his colon cancer may be related to herbicide exposure during service aboard the USS Okinawa in the waters off Vietnam.  He asserts that helicopters flew around the ship, possibly blowing Agent Orange in its direction.  See December 2011 substantive appeal.

The Veteran is competent to report symptoms and experiences observable by his senses, but he is not competent to diagnose colon cancer or determine the cause of such disease as that requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

VA regulations provide that, if a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides (Agent Orange) during such service.  Further, certain listed diseases will be presumed service-connected due to such exposure if they manifest to a compensable degree at any time, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6) , 3.309(e).

VA's Secretary is tasked with determining whether presumptive service connection is warranted for a disease as a result of herbicide exposure, based on all available sound medical and scientific information.  See 38 U.S.C.A. § 1116(b),(c).  Further, presumptive service connection on such basis may not be granted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See, e.g., 68 Fed. Reg. 27630 (May 20, 2003).  

As pertinent to this case, the Secretary has repeatedly determined that presumptive service connection based on herbicide exposure is not warranted for colorectal cancer (including small intestine and anus).  See, e.g., 75 Fed. Reg. 81332 (Dec. 27, 2010).  As such, the Veteran does not have one of the listed diseases and is not entitled to this presumption.  38 C.F.R. §§ 3.307, 3.309.  

Moreover, the evidence shows that the Veteran did not have qualifying service in Vietnam.  In order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  What constitutes "inland waterways" is not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  However, the Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  Id.  The Manual does note an exception regarding veterans who served as a coxswain.

The USS Okinawa is listed as having docked in Cam Ranh Bay during May 1971, but that was two months before the Veteran went into active duty.  More significantly, the Veteran has stated that he never went ashore in Vietnam.  See June 2013 VA report (on VBMS).  There is also no indication of qualifying service in the Veteran's service personnel records.  As such, the element of "service in Vietnam" has not been met in this case.  38 C.F.R. § 3.313; see Haas, 525 F.3d at 1168.  

In summary, the evidence shows that the Veteran does not have a listed disease and did not have qualifying service in Vietnam, for the presumption of herbicide exposure to apply.  Furthermore, there is no medical evidence suggesting that his colon cancer is due to any possible herbicide exposure during service, and the Veteran is not competent to establish this through his own statements.  

The Board has also considered presumptive service connection based on a chronic disease under 38 C.F.R. § 3.309(a), as colon cancer is a malignant tumor.  The Veteran, however, has not claimed, and the evidence does not show, that his colon cancer manifested in service or within one year after service discharge.  As relevant to this case, his service treatment records only show treatment for stomach cramps, vomiting, and diarrhea in April 1972, attributed to intestinal flu, and for stomach cramps and vomiting in July 1972, with no indication of a diagnosis of, or treatment for, colon cancer.  Likewise, post-service VA treatment records do not show a diagnosis of colon cancer prior to February 2010.  These records show that the Veteran had colon cancer screening in December 2006 and September 2008, with negative results, and was diagnosed with colon cancer in February 2010 after complaints of blood-streaked stool for six months.  See VA treatment records for February 2007, December 2009, and May 2010 (on VBMS).  

As the Veteran's colon cancer did not manifest in service or to a compensable degree within one year after service discharge, or by September 1974, presumptive service connection on the basis of a chronic disease is not warranted.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Additionally, there is no medical evidence suggesting a link between the Veteran's colon cancer and an in-service injury, event, or disease.  VA treatment records indicate that the Veteran has an extensive family history of cancer, mainly breast cancer, with his father dying of colon cancer.  See, e.g., February 2010 VA treatment records.  Although a November 2010 VA treating provider opined that the Veteran's colon cancer is most likely unrelated to the family history of breast cancer, no treating provider has suggested a connection between the Veteran's colon cancer and his military service, including the stomach and gastrointestinal symptoms he reported during service.  

In sum, the preponderance of the evidence is against service connection for colon cancer, and the claim must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for colon cancer is denied.




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


